                                                    1   RICHARD E. TANASI, ESQ.
                                                        Nevada Bar No. 9699
                                                    2   TANASI LAW OFFICES
                                                    3   8716 Spanish Ridge Ave., Ste. 105
                                                        Las Vegas, NV 89148
                                                    4   Telephone: (702) 906-2411
                                                        Facsimile: (866) 299-5274
                                                    5   Email: rtanasi@tanasilaw.com
                                                    6   Attorney for Defendant Leslie Brass

                                                    7
                                                                                   UNITED STATES DISTRICT COURT
                                                    8
                                                                                           DISTRICT OF NEVADA
                                                    9
                                                        UNITED STATES OF AMERICA,                    |          Case No.: 2:17-cr-00124-JAD-GWF
                                                   10
                                                                                                     |
                                                   11   Plaintiff,                                   |          STIPULATION AND ORDER
TANASI LAW OFFICES




                                                                                                     |          TO CONTINUE SENTENCING
                702-906-2411 • Fax 866-299-5274
                8716 Spanish Ridge Ave. Ste. 105




                                                   12                                                |          HEARING (Fifth Request)
                                                        v.                                           |
                    Las Vegas, Nevada 89148




                                                   13                                                |
                                                        LESLIE BRASS,                                |
                                                   14                                                |
                                                        Defendant.                                   |
                                                   15
                                                   16           IT IS HEREBY STIPULATED AND AGREED, by and between the United States of

                                                   17   America, by and through Robert Knief, United States Attorney, LESLIE BRASS, by and
                                                   18
                                                        through her attorney, Richard E. Tanasi, Esq., that the Sentencing Hearing in the above-
                                                   19
                                                        captioned matter, now scheduled for August, 12 2019, at the hour of 11:00 a.m., be vacated and
                                                   20
                                                        continued to a time convenient for the Court after January 1, 2020.
                                                   21
                                                   22           Pursuant to General Order No. 2007-04, this Stipulation is entered into for the following

                                                   23   reasons:
                                                   24
                                                                1.     Ms. Brass is currently in the hospital following a medical procedure, which
                                                   25
                                                        included amputating her leg. Her current and future medical condition is yet to be determined.
                                                   26
                                                        The undersigned is gathering records concerning the same.
                                                   27
                                                                2.     Ms. Brass is out of custody and does not object to this continuance.
                                                   28
                                                                3.     The additional time requested herein is not sought for purposes of delay.

                                                                                                         - 1-
                                                    1              4. Additionally, denial of this request for continuance could result in a miscarriage of
                                                    2   justice.
                                                    3              WHEREFORE, the parties respectfully request that this Honorable Court accept the
                                                    4   Stipulation and enter an Order as set forth below, continuing the sentencing hearing for date
                                                    5   convenient to the Court, after January 1, 2020.
                                                    6              DATED this 31st day of July 2019.
                                                    7
                                                    8   U.S. ATTORNEY’S OFFICE
                                                    9
                                                        /s/
                                                   10   ROBERT KNIEF
                                                        501 Las Vegas Blvd., South
                                                   11
TANASI LAW OFFICES




                                                        Suite 100
                702-906-2411 • Fax 866-299-5274
                8716 Spanish Ridge Ave. Ste. 105




                                                   12   Las Vegas, NV 89101
                    Las Vegas, Nevada 89148




                                                        Robert.Knief@usdoj.gov
                                                   13   Attorney for the UNITED STATES
                                                   14
                                                        TANASI LAW OFFICES
                                                   15
                                                   16
                                                        /s/
                                                   17   RICHARD E. TANASI, ESQ.
                                                        rtanasi@tanasilaw.com
                                                   18
                                                        Attorney for LESLIE BRASS
                                                   19
                                                        ///
                                                   20
                                                        ///
                                                   21
                                                   22   ///
                                                   23   ///
                                                   24
                                                        ///
                                                   25
                                                        ///
                                                   26
                                                   27   ///

                                                   28


                                                                                                           - 2-
                                                    1
                                                                                  UNITED STATES DISTRICT COURT
                                                    2
                                                                                          DISTRICT OF NEVADA
                                                    3
                                                        UNITED STATES OF AMERICA,                   |          Case No: 2:17-cr-00124-JAD-GWF
                                                    4                                               |
                                                        Plaintiff,                                  |          ORDER ON STIPULATION
                                                    5                                               |
                                                        v.                                          |
                                                    6                                               |
                                                        LESLIE BRASS,                               |
                                                    7                                               |
                                                        Defendant.                                  |
                                                    8
                                                    9           This matter coming before the Court on Stipulation to Continue Sentencing Hearing, the
                                                   10   Court having considered the matter, and good cause showing, the Court accepts the Stipulation.
                                                   11
TANASI LAW OFFICES




                                                                WHEREFORE, IT IS HEREBY ORDERED, that the Sentencing Hearing in the
                702-906-2411 • Fax 866-299-5274
                8716 Spanish Ridge Ave. Ste. 105




                                                   12
                                                        above-captioned matter, now scheduled for August 12, 2019, at the hour of 11:00 a.m., be
                    Las Vegas, Nevada 89148




                                                   13
                                                        vacated and continued to __________________________________.
                                                                                 January 13, 2020, at the hour of 10:00 a.m.
                                                   14
                                                   15
                                                   16                                                          __________________________________
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                   17
                                                                                                                 DATED: 8/2/2019
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                        - 3-
